DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered and are partially persuasive. Applicant’s amendments necessitated new grounds of rejections while examiner respectfully disagrees with applicant’s argument with regards to Bezoza not teaching the limitation “wherein determining the new capacity for one or more connections of the first connection and the one or more active connections to the server further comprises: determining that the spare capacity of the server is insufficient for the first connection and further comprising: allocating, subject to the determining that the spare capacity of the server is insufficient for the first connection, a capacity to the first connection based on the request; and wherein determining the new capacity for one or more connections of the first connection and the one or more active connections includes reducing the current capacity of one or more of the one or more active connections in proportion to the respective current capacity of at least a portion of the one or more active connections”. Bezoza teaches receiving a request for a connection and links having insufficient spare capacity for the requested connection are pruned 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 9, 10-12, 15, 16, 17, 18, 19 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 2009/0024991 A1) in view of Ganapathi (US 20120131163 A1), and further in view of Martin (US 20200074323 A1).
Regarding Claim 1, 15, 19

Campbell teaches:

(fig 2, with storage 202 allowable connections per client, list of active IDs, ¶15 concurrent active connections ¶18 the configuration module 222 is configured to receive input  (request to change to a preset threshold value) as to a preset threshold number of allowable connection for each client (first connection to server) among the plurality of clients (one or more active connections) allowed access to the server, the configuration module 222 is configured to adjust the threshold number of allowable connections preset for a client (first connection to server) based on a total number of active connections to the server (server having a total capacity for concurrent connections) existing at a given point-in-time), 


and wherein each connection is configured with a capacity for communicating concurrent client requests (¶15 concurrent connections allowed for each clients to the server, the maximum or threshold number of allowed or allowable connections per unique identification (ID for each client connection) can be adjusted by the download managing tool running on the server depending on the total number of active connections from all requestors existing at any given time (each connection with an ID is configured with its own capacity for concurrent communication with the server), the download managing tool utilizes an algorithm to adjust the threshold number of allowable connections); 

determining the one or more active connections to the server and corresponding current capacities of the one or more active connections (¶15 concurrent connections allowed for each clients to the server, the maximum or threshold number of allowed or allowable connections per unique identification (ID for each client connection corresponds to each one or more active connections to the server) can be adjusted by the download managing tool running on the server depending on the total number of active connections from all requestors existing at any given time (each connection with an ID is configured with its own capacity for concurrent communication with the server), the download managing tool utilizes an algorithm to adjust the threshold number of allowable connections); and 

Campbell does not teach:

determining a new capacity for one or more connections of the first connection and the one or more active connections to the server based on a proportion of a requested capacity in the request, the total capacity, and the current capacities of the one or more active connections.

Ganapathi teaches:

determining a new capacity for one or more connections of the first connection and the one or more active connections to the server based on the total capacity, and the current capacities of the one or more active connections (¶15-19 fig. 1 clients 101A-101N coupled to a server farm 102 that includes servers 103A-103N, via a network 104, server load balancer 105 distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing (one or more connections of the first connection), ¶15 ActiveConnections vector holds the current number of client requests being serviced by each of the servers (one or more connections of the first connection) in the server farm, ¶38 fig. 3 step 305 load balancer 105 modifies the variable ActiveConnections (determining a new capacity for the one more connections of the first connection and the one or more active connections based on the new request from clients) for each scenario where the new client request is considered to be serviced (based on the request) by a different server 103 in server farm 102, ¶39 fig 5 step 306 computes the angles made by each of the different ActiveConnections vectors (computed in step 305(current capacities)) with the variable DesiredVector (total capacity))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Campbell in light of Ganapathi in order to provide a server load balancer 105 that distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing (i.e., optimize resource utilization, maximize throughput, minimize response time and avoid overload) among servers 103. (Ganapathi ¶19).

Campbell-Ganapathi does not teach:

determining a new capacity for one or more connections of the first connection and the one or more active connections to the server based on a proportion of a requested capacity in the request.

Martin teaches:

determining a new capacity for one or more connections of the first connection and the one or more active connections to the server based on a proportion of a requested capacity in the request (¶5 an adaptive scheduling algorithm that is based on request pattern prediction ¶79 predictor 124 estimates the capacities of these servers and compensates these pending capacities to the system's current load ¶88 predicts a proportion of requests in the future time period for each of the two or more request type classes based on a proportion of historical requests in each of the two or more request)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Campbell-Ganapathi in light of Martin in order to provide an adaptive scheduling algorithm that is based on request pattern prediction.  This algorithm can determine the adaptive capacity of the system for different workloads and can adjust the cloud resources used by system based on the history and current system load, making the system able to satisfy the dynamic load (Martin ¶5).

Regarding Claim 2, 16

Campbell-Ganapathi-Martin teaches:

The method of claim 1.

Campbell teaches:

The method of claim 1, wherein determining the new capacity for one or more connections to the server further comprises using an algorithm that provides a fair allocation of the total capacity to each connection based on one or more parameters associated with the respective client connection (¶15 concurrent connections allowed for each clients to the server, the maximum or threshold number of allowed or allowable connections per unique identification (ID for each client connection) can be adjusted by the download managing tool running on the server depending on the total number of active connections from all requestors existing at any given time (each connection with an ID is configured with its own capacity for concurrent communication with the server), the download managing tool utilizes an algorithm to adjust the threshold number of allowable connections.

Regarding Claim 3, 17

Campbell-Ganapathi-Martin teaches:

The method of claim 1.

Campbell teaches:

The method of claim 1, wherein the request to change the first connection is a request to add the first connection to the server (¶3 adding the respective unique identification to the client identification list, if the respective unique 
identification is not contained within the client identification list  (request to add the first connection to server), updating the counter monitoring the number of active connections for the respective client added to the client identification list, and allowing the one or more connections up to the threshold number of allowable connections preset (specifies a requested capacity) for the respective client; and 

Ganapathi teaches:

and wherein the determining the new capacity for one or more connections of the first connection and the one or more active connections to the server is further based on the requested capacity for the first connection (¶15-19 fig. 1 clients 101A-101N coupled to a server farm 102 that includes servers 103A-103N, via a network 104, server load balancer 105 distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing, ¶15 ActiveConnections vector holds the current number of client requests being serviced by each of the servers in the server farm, ¶38 fig. 3 step 305 load balancer 105 modifies the variable ActiveConnections (determining a new capacity) for each scenario (for one or more connections) where the new client request is considered to be serviced (based on the request) by a different server 103 in server farm 102, ¶39 fig 5 step 306 computes the angles made by each of the different ActiveConnections vectors (computed in step 305(current capacities)) with the variable DesiredVector (required capacity of the first connection))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Campbell in light  (Ganapathi ¶19).


Regarding Claim 9, 18
Campbell-Ganapathi-Martin teaches:

The method of claim 1.

Ganapathi teaches:

The method of claim 1, wherein the request to change the first connection is a request to remove the first connection, and wherein the request identifies the first connection to be removed (¶15-19 fig. 1 clients 101A-101N coupled to a server farm 102 that includes servers 103A-103N, via a network 104, server load balancer 105 distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing, ¶15 ActiveConnections vector holds the current number of client requests being serviced by each of the servers in the server farm, ¶38 fig. 3 step 305 load balancer 105 modifies (request to change the first connection is a request to remove the first connection due to load balancing and identifying appropriate sever in the sever in step 309 of fig. 3) the variable ActiveConnections (request identifies the first connection to be removed) for each scenario (for one or more connections) where the new client request is considered to be serviced (request to change the first connection based on the client request) by a different server 103 in server farm 102, ¶39 fig 5 step 306); and 

wherein the determining the new capacity for one or more connections of the first connection and the one or more active connections to the server comprises determining an increased capacity for one or more of the one or more active connections (¶15-19 fig. 1 clients 101A-101N coupled to a server farm 102 that includes servers 103A-103N, via a network 104, server load balancer 105 distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing, ¶15 ActiveConnections vector holds the current number of client requests 
being serviced by each of the servers in the server farm, ¶38 fig. 3 step 305 load balancer 105 modifies the variable ActiveConnections (determining an increased new capacity based on the client request being added to connection) for each scenario (for one or more connections) where the new client request is considered to be serviced (based on the request) by a different server 103 in server farm 102, ¶39 fig 5 step 306 computes the angles made by each of the different ActiveConnections vectors (computed in step 305(current capacities)) with the variable DesiredVector (total capacity))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Campbell in light of Ganapathi in order to provide a server load balancer 105 that distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing (i.e., optimize resource utilization, maximize throughput, minimize response time and avoid overload) among servers 103. (Ganapathi ¶19).

Regarding Claim 10
Campbell-Ganapathi-Martin teaches:

The method of claim 9.

Campbell teaches:

The method of claim 9, further comprising: determining an amount of capacity of the server for reallocation to the one or more active connections based on a current capacity of the first connection (¶15 concurrent connections allowed for each clients to the server, the maximum or threshold number of allowed or allowable connections per unique identification (ID for each client connection corresponds to each one or more active connections to the server) can be adjusted by the download managing tool running on the server depending on the total number of active connections from all requestors existing at any given time (each connection with an ID is configured with its own capacity for concurrent communication with the server), the download managing tool utilizes an algorithm to adjust the threshold number of allowable connections).



Regarding Claim 11
Campbell-Ganapathi-Martin teaches:

The method of claim 10.

Campbell teaches:

The method of claim 10, wherein the determining an increased capacity for one or more of the one or more active connections is based on the determined amount of capacity of the server for reallocation (¶15 concurrent connections allowed for each clients to the server, the maximum or threshold number of allowed or allowable connections per unique identification (ID for each client connection corresponds to each one or more active connections to the server) can be adjusted by the download managing tool running on the server depending on the total number of active connections from all requestors existing at any given time (each connection with an ID is configured with its own capacity for concurrent communication with the server), the download managing tool utilizes an algorithm to adjust the threshold number of allowable connections).

Regarding Claim 12
Campbell-Ganapathi-Martin teaches:

The method of claim 11.

Campbell teaches:

The method of claim 11, wherein the determining an increased capacity for one or more of the one or more active connections is further based on one or more parameters selected from the group consisting of: current capacity of the respective connection (¶15 concurrent connections allowed for each clients to the server, the maximum or threshold number of allowed or allowable connections per unique identification (ID for each client connection corresponds to each one or more active connections to the server) can be adjusted by the download managing tool running on the server depending on the total number of active connections from all requestors existing at any given time (each connection with an ID is configured with its own capacity for concurrent communication with the server), the download managing tool utilizes an algorithm to adjust the threshold number of allowable connections), 

Ganapathi teaches:

originally negotiated capacity of the respective connection, originally requested capacity of the respective connection and renegotiation capability of the respective connection (¶47 ¶15-19 ActiveConnections vector holds the current number of client requests being serviced by each of the servers in the server farm, ¶38 fig. 3 step 305 load balancer 105 modifies the variable ActiveConnections (originally requested capacity) for each scenario (for one or more connections) where the new client request is considered to be serviced (based on the request) by a different server 103 in server farm 102, ¶39 fig 5 step 306 computes the angles made by each of the different ActiveConnections vectors (computed in step 305 (current capacities)) with the variable DesiredVector (renegotiation capability of the respective connection))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Campbell in light of Ganapathi in order to provide a server load balancer 105 that distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing (i.e., optimize resource utilization, maximize throughput, minimize response time and avoid overload) among servers 103. (Ganapathi ¶19).


Regarding Claim 20

Campbell teaches:

 A computer implemented method, comprising: receiving a request to add a first connection to a server as part of a start-up procedure of the server, wherein the server has a total capacity to process multiple concurrent requests from one or more clients over respective connections (fig 2, with storage 202 allowable connections per client, list of active IDs, ¶15 a new connection request is received, server has a limit on concurrent active connections ¶18 the configuration module 222 is configured to receive input  (request to change to a preset threshold value) as to a preset threshold number of allowable connection for each client (first connection to server) among the plurality of clients (one or more active connections) allowed access to the server, the configuration module 222 is configured to adjust the threshold number of allowable connections preset for a client (first connection to server) based on a total number of active connections to the server (server having a total capacity for concurrent connections) existing at a given point-in-time), and 


wherein connections to the server are configured with a capacity for communicating concurrent client requests (¶15 concurrent connections allowed for each clients to the server, the maximum or threshold number of allowed or allowable connections per unique identification (ID for each client connection) can be adjusted by the download managing tool running on the server depending on the total number of active connections from all requestors existing at any given time (each connection with an ID is configured with its own capacity for concurrent communication with the server), the download managing tool utilizes an algorithm to adjust the threshold number of allowable connections); 


receiving one or more requests to add one or more further connections to the server as part of the start-up procedure (fig 2, with storage 202 allowable connections per client, list of active IDs, ¶15 a new connection request is received, server has a limit on concurrent active connections ¶18 the configuration module 222 is configured to receive input  (request to change to a preset threshold value) as to a preset threshold number of allowable connection for each client (first connection to server) among the plurality of clients (one or more active connections) allowed access to the server, the configuration module 222 is configured to adjust the threshold number of allowable connections preset for a client (first connection to server) based on a total number of active connections to the server (server having a total capacity for concurrent connections) existing at a given point-in-time); 

Campbell does not teach:

determining a capacity for the first connection to the server based on the request and the total capacity; 

determining, for each request to add one or more further connections, one or more existing connections to the server and corresponding current capacities for each existing connection, and determining, for each request to add one or more 

Ganapathi teaches:

determining a capacity for the first connection to the server based on the request and the total capacity (¶15-19 fig. 1 clients 101A-101N coupled to a server farm 102 that includes servers 103A-103N, via a network 104, server load balancer 105 distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing, ¶15 ActiveConnections vector holds the current number of client requests being serviced by each of the servers in the server farm, ¶38 fig. 3 step 305 load balancer 105 modifies the variable ActiveConnections (determining a capacity for the first connection to the server based on the request) for each scenario (for one or more connections) where the new client request is considered to be serviced (based on the request) by a different server 103 in server farm 102, ¶39 fig 5 step 306 computes the angles made by each of the different ActiveConnections vectors (computed in step 305(current capacities)) with the variable DesiredVector (total capacity)),

determining, for each request to add one or more further connections, one or more existing connections to the server and corresponding current capacities for each existing connection, and determining, for each request to add one or morefurther connections, a new capacity for the one or more further connections and for each existing connection to the server based on the request, the total capacity, and the current capacities of the existing connections (¶15-19 ActiveConnections vector holds the current number of client requests being serviced (add one or more further connections) by each of the servers in the server farm, ¶38 fig. 3 step 305 load balancer 105 modifies the variable ActiveConnections (determining a capacity for the first connection to the server based on the request) for each scenario (for one or more connections) where the new client request is considered to be serviced (based on the request) by a different server 103 in server farm 102, ¶39 fig 5 step 306 computes the angles made by each of the different ActiveConnections vectors (computed in step 305 (current capacities)) with the variable DesiredVector (total capacity).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Campbell in light of Ganapathi in order to provide a server load balancer 105 that distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing (i.e., optimize resource utilization, maximize throughput, minimize response time and avoid overload) among servers 103. (Ganapathi ¶19).

Campbell-Ganapathi does not teach:

determining, for each request to add one or more further connections, a new capacity for the one or more further connections and for each existing connection to the server based on a proportion of a requested capacity in the request

Martin teaches:

determining, for each request to add one or more further connections, a new capacity for the one or more further connections and for each existing connection to the server based on a proportion of a requested capacity in the request
 (¶5 an adaptive scheduling algorithm that is based on request pattern prediction ¶79 predictor 124 estimates the capacities of these servers and compensates these pending capacities to the system's current load ¶88 predicts a proportion of requests in the future time period for each of the two or more request type classes based on a proportion of historical requests in each of the two or more request)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Campbell-Ganapathi in light of Martin in order to provide an adaptive scheduling algorithm that is based on request pattern prediction.  This algorithm can determine the adaptive capacity of the system for different workloads and can adjust the cloud resources used by system based on the history and current system load, making the system able to satisfy the dynamic load (Martin ¶5).



Regarding Claim 21

Campbell-Ganapathi-Martin teaches:



Campbell teaches:

The method of claim 20, wherein determining the new capacity for the one or more further connections and for each existing connection to the server uses an algorithm that provides a fair allocation of the total capacity to each of the connections based on one or more parameters associated with the respective connection (¶15 concurrent connections allowed for each clients to the server, the maximum or threshold number of allowed or allowable connections per unique identification (ID for each client connection) can be adjusted by the download managing tool running on the server depending on the total number of active connections from all requestors existing at any given time (each connection with an ID is configured with its own capacity for concurrent communication with the server), the download managing tool utilizes an algorithm to adjust the threshold number of allowable connections.

Regarding Claim 22

Campbell-Ganapathi-Martin teaches:
The method of claim 20.
Ganapathi teaches:

The method of claim 20, wherein the determining the new capacity for the one or more further connections and for each existing connection to the server is further based on the requested capacity for the one or more further connections, the total capacity, and the current capacities of the existing connections (¶50 the distribution of client requests matches the expected distribution ¶15-19 fig. 1 clients 101A-101N coupled to a server farm 102 that includes servers 103A-103N, via a network 104, server load balancer 105 distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing, ¶15 ActiveConnections vector holds the current number of client requests being serviced by each of the servers in the server farm, ¶38 fig. 3 step 305 load balancer 105 modifies the variable ActiveConnections (determining a new capacity) for each scenario (for one or more connections) where the new client request is considered to be serviced (based on the request) by a different server 103 in server farm 102, ¶39 fig 5 step 306 computes the angles made by each of the different ActiveConnections vectors (computed in step 305(current capacities)) with the variable DesiredVector (total capacity))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Campbell in light of Ganapathi in order to provide a server load balancer 105 that distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing (i.e., optimize resource utilization, maximize throughput, minimize response time and avoid overload) among servers 103. (Ganapathi ¶19).






Claims 4, 5, 6, 7, 8, 23-25  are rejected under 35 U.S.C. 103 as being unpatentable over Campbell-Ganapathi-Martin as applied to claim 1 above, and further in view of Bezoza (US 7164653 B1).

Regarding Claim 4, 

Campbell-Ganapathi-Martin teaches:

The method of claim 1.

Campbell-Ganapathi-Martin does not teach:

The method of claim 3, further comprising: determining a spare capacity of the server based on the total capacity and the current capacities of the one or more active connections; and 

wherein determining the new capacity for one or more connections of the first connection and the one or more active connections to the server further comprises: calculating the new capacity for each of the one or more connections of the first connection and the one or more active connections based on the request and the spare capacity.



The method of claim 3, further comprising: determining a spare capacity of the server based on the total capacity and the current capacities of the one or more active connections (col 2 lines 25-50 Suppose that the total capacity pool for link 118 is also 48 slots.  Connection 131 would use 12 slots of the total capacity and connection 132 would use 3 slots of the total capacity for a total of 15 slots in a service capacity pool.  Thus, 33 slots in a spare capacity pool would be available on link 118 for new service connections col 7 lines 45-67); and 

wherein determining the new capacity for one or more connections of the first connection and the one or more active connections to the server further comprises: calculating the new capacity for each of the one or more connections of the first connection and the one or more active connections based on the request and the spare capacity (col 2 lines 25-50 Suppose that the total capacity pool for link 118 is also 48 slots.  Connection 131 would use 12 slots of the total capacity and connection 132 would use 3 slots of the total capacity for a total of 15 slots in a service capacity pool.  Thus, 33 slots in a spare capacity pool would be available on link 118 for new service connections col 7 lines 45-67).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Campbell-Ganapathi-Martin in light of Bezoza in order to provide a method and a system for restoring communications in a network in which a connection setup message is received for a restoration connection in a link of the network, and communication capacity for the restoration connection is allocated from one of a common pool of communication capacity and a pool of pre-allocated communication capacity for future growth (Bezoza col 4 lines 45-60).

Regarding Claim 5 
Campbell-Ganapathi-Martin-Bezoza teaches:

The method of claim 4.

Bezoza teaches:

The method of claim 4, wherein determining the new capacity for one or more connections of the first connection and the one or more active connections to the server further comprises: determining that the spare capacity of the server is (col 2 lines 25-50 Suppose that the total capacity pool for link 118 is also 48 slots.  Connection 131 would use 12 slots of the total capacity and connection 132 would use 3 slots of the total capacity for a total of 15 slots in a service capacity pool.  Thus, 33 slots in a spare capacity pool would be available on link 118 for new service connections col 7 lines 45-67); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Campbell-Ganapathi in light of Bezoza in order to provide a method and a system for restoring communications in a network in which a connection setup message is received for a restoration connection in a link of the network, and communication capacity for the restoration connection is allocated from one of a common pool of communication capacity and a pool of pre-allocated communication capacity for future growth (Bezoza col 4 lines 45-60).


Ganapathi teaches:

further comprising: allocating a capacity to the first connection based on the request (¶15-19 fig. 1 clients 101A-101N coupled to a server farm 102 that includes servers 103A-103N, via a network 104, server load balancer 105 distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing, ¶15 ActiveConnections vector holds the current number of client requests 
being serviced by each of the servers in the server farm, ¶38 fig. 3 step 305 load balancer 105 modifies the variable ActiveConnections (determining a new capacity) for each scenario (for one or more connections) where the new client request is considered to be serviced (based on the request) by a different server 103 in server farm 102, ¶39 fig 5 step 306 computes the angles made by each of the different ActiveConnections vectors (computed in step 305(current capacities)) with the variable DesiredVector (total capacity))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Campbell in light of Ganapathi in order to provide a server load balancer 105 that distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing (i.e., optimize resource utilization, maximize throughput, minimize response time and avoid overload) among servers 103. (Ganapathi ¶19).

Regarding Claim 6
Campbell-Ganapathi-Martin-Bezoza teaches:

The method of claim 4.

Bezoza teaches:

The method of claim 4, wherein determining the new capacity for one or more connections of the first connection and the one or more active connections to the server further comprises: determining that the spare capacity of the server is insufficient for the first connection (col 2 lines 35-55 a request for a connection is received, links having insufficient spare capacity for the requested connection are pruned from the network graph); and 

further comprising: allocating, subject to the determining that the spare capacity of the server is insufficient for the first connection, a capacity to the first connection based on the request (col 2 lines 35-55 a request for a connection is received, links having insufficient spare capacity for the requested connection are pruned from the network graph, col 3 allocating restoration capacity in a network link, col 4 lines 35-50 Communication capacity for a new service connection is allocated from the common pool of communication capacity on); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Campbell-Ganapathi in light of Bezoza in order to provide a method and a system for restoring communications in a network in which a connection setup message is received for a restoration connection in a link of the network, and communication capacity for the restoration connection is allocated from one of a common pool of communication capacity and a pool of pre-allocated communication capacity for future growth (Bezoza col 4 lines 45-60).

Campbell teaches:

wherein determining the new capacity for one or more connections of the first connection and the one or more active connections includes reducing the current capacity of one or more of the one or more active connections in proportion to the respective current capacity of at least a portion of the one or more active connections (¶15 if requestor A is currently downloading a file using 90 connections and the total connections of all requestors exceeds 400 connections, thus leading to an adjustment in the preset threshold, namely, reducing the threshold from 100 to 50 connections, if a connection by requester A ends and a new connection request is received, the download managing tool on the server would issue a server busy response since requester A would have 89 active connections and the adjustment would allow only 50 connections at that point).


Regarding Claim 7
Campbell-Ganapathi-Bezoza teaches:

The method of claim 6.

Campbell teaches:

The method of claim 6, wherein the reducing of the current capacity of one or more of the one or more active connections is based on an amount of capacity required to enable allocation of the capacity to the first connection (¶15 if requestor A is currently downloading a file using 90 connections and the total connections of all requestors exceeds 400 connections, thus leading to an adjustment in the preset threshold, namely, reducing the threshold from 100 to 50 connections, if a connection by requester A ends and a new connection request is received, the download managing tool on the server would issue a server busy response since requester A would have 89 active connections and the adjustment would allow only 50 connections at that point).

Regarding Claim 8
Campbell-Ganapathi-Bezoza teaches:

The method of claim 7.

Campbell teaches:

The method of claim 7, wherein the reducing of the current capacity of one or more of the one or more active connections is further based on one or more parameters selected from the group consisting of: current capacity of the respective connection (¶15 if requestor A is currently downloading a file using 90 connections and the total connections of all requestors exceeds 400 connections, thus leading to an adjustment in the preset threshold, namely, reducing the threshold from 100 to 50 connections, if a connection by requester A ends and a new connection request is received, the download managing tool on the server would issue a server busy response since requester A would have 89 active connections and the adjustment would allow only 50 connections at that point); 


requested capacity of the respective connection, and renegotiation capability of the respective connection (¶15 if requestor A is currently downloading a file using 90 connections and the total connections of all requestors exceeds 400 connections, thus leading to an adjustment in the preset threshold, namely, reducing the threshold from 100 to 50 connections, if a connection by requester A ends and a new connection request is received, the download managing tool on the server would issue a server busy response since requester A would have 89 active connections and the adjustment would allow only 50 connections at that point).

Regarding Claim 23

Campbell-Ganapathi teaches:

The method of claim 20.

Campbell-Ganapathi does not teach:

The method of claim 22, further comprising: determining a spare capacity of the server based on the total capacity and the current capacities of the existing connections; and 

wherein determining the new capacity for the one or more further connections and for each existing connection to the server further comprises: calculating the new capacity for the one or more further connections and for each existing connection based on the request and the spare capacity.

Bezoza teaches:

The method of claim 22, further comprising: determining a spare capacity of the server based on the total capacity and the current capacities of the existing connections (col 2 lines 25-50 Suppose that the total capacity pool for link 118 is also 48 slots.  Connection 131 would use 12 slots of the total capacity and connection 132 would use 3 slots of the total capacity for a total of 15 slots in a service capacity pool.  Thus, 33 slots in a spare capacity pool would be available on link 118 for new service connections col 7 lines 45-67); and 


wherein determining the new capacity for the one or more further connections and for each existing connection to the server further comprises: calculating the new capacity for the one or more further connections and for each existing connection based on the request and the spare capacity(col 2 lines 25-50 Suppose that the total capacity pool for link 118 is also 48 slots.  Connection 131 would use 12 slots of the total capacity and connection 132 would use 3 slots of the total capacity for a total of 15 slots in a service capacity pool.  Thus, 33 slots in a spare capacity pool would be available on link 118 for new service connections col 7 lines 45-67).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Campbell-Ganapathi-Martin in light of Bezoza in order to provide a method and a system for restoring communications in a network in which a connection setup message is received for a restoration connection in a link of the network, and communication capacity for the restoration connection is allocated from one of a common pool of communication capacity and a pool of pre-allocated communication capacity for future growth (Bezoza col 4 lines 45-60).

Regarding Claim 24

Campbell-Ganapathi-Martin-Bezoza teaches:

The method of claim 23.
Bezoza teaches:
The method of claim 23, wherein determining the new capacity for one or more further connections and for each existing connection to the server further comprises: determining the spare capacity of the server is insufficient for the one or more further connections (col 2 lines 35-55 a request for a connection is received, links having insufficient spare capacity for the requested connection are pruned from the network graph); 

allocating, subject to the determining that the spare capacity of the server is insufficient for the first connection, a capacity to the one or more second connections based on the request (col 2 lines 35-55 a request for a connection is received, links having insufficient spare capacity for the requested connection are pruned from the network graph, col 3 allocating restoration capacity in a network link, col 4 lines 35-50 Communication capacity for a new service connection is allocated from the common pool of communication capacity on); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Campbell-Ganapathi-Martin in light of Bezoza in order to provide a method and a system for restoring communications in a network in which a connection setup message is received for a restoration connection in a link of the network, and communication capacity for the restoration connection is allocated from one of a common pool of communication capacity and a pool of pre-allocated communication capacity for future growth (Bezoza col 4 lines 45-60); and 

Campbell teaches:

determining the new capacity for each of the existing connections includes reducing the current capacity of one or more of the existing connections in proportion to the respective current capacity of at least a portion of the one or more active connections (¶15 if requestor A is currently downloading a file using 90 connections and the total connections of all requestors exceeds 400 connections, thus leading to an adjustment in the preset threshold, namely, reducing the threshold from 100 to 50 connections, if a connection by requester A ends and a new connection request is received, the download managing tool on the server would issue a server busy response since requester A would have 89 active connections and the adjustment would allow only 50 connections at that point).



Regarding Claim 25
Campbell-Ganapathi-Martin-Bezoza teaches:

The method of claim 24.

Campbell teaches:

The method of claim 24, wherein reducing the current capacity of one or more existing connections is based on an amount of capacity required to enable allocation of capacity to the one or more further connections and one or more (¶15 concurrent connections allowed for each clients to the server, the maximum or threshold number of allowed or allowable connections per unique identification (ID for each client connection corresponds to each one or more active connections to the server) can be adjusted by the download managing tool running on the server depending on the total number of active connections from all requestors existing at any given time (each connection with an ID is configured with its own capacity for concurrent communication with the server), the download managing tool utilizes an algorithm to adjust the threshold number of allowable connections),

Ganapathi teaches:

requested capacity of the respective connection, and renegotiation capability of the respective connection (¶15-19 fig. 1 clients 101A-101N coupled to a server farm 102 that includes servers 103A-103N, via a network 104, server load balancer 105 distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing, ¶15 ActiveConnections vector holds the current number of client requests 
being serviced by each of the servers in the server farm, ¶38 fig. 3 step 305 load balancer 105 modifies the variable ActiveConnections (determining a new capacity) for each scenario (for one or more connections) where the new client request is considered to be serviced (based on the request) by a different server 103 in server farm 102, ¶39 fig 5 step 306 computes the angles made by each of the different ActiveConnections vectors (computed in step 305(current capacities)) with the variable DesiredVector (total capacity))

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Campbell in light of Ganapathi in order to provide a server load balancer 105 that distributes requests from clients 101 to be serviced among servers 103 of server farm 102 in such as a manner as to optimize load balancing (i.e., optimize resource utilization, maximize throughput, minimize response time and avoid overload) among servers 103. (Ganapathi ¶19).



13 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell-Ganapathi-Martin as applied to claim 1 above, and further in view of Tang (US 10412022 B1)

Regarding Claim 13
Campbell-Ganapathi-Martin does not teach:

The method of claim 1, further comprising: notifying one or more clients associated with the new capacity. 

Tang teaches:

The method of claim 1, further comprising: notifying one or more clients associated with the new capacity (col 30 lines 20-40 scaling service, calculates a new capacity based on the current capacity and the scaling policy, determines the scalable resource service endpoint to which to send the new capacity, sends the new capacity, and determines that the scaling has been successfully performed). 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Campbell-Ganapathi-Martin in light of Tang in order to provide a versatile scaling service of a computing resource service provider that utilizes an application programming interface management interface to provide dynamic scaling services to other services that may not themselves be provided or supported by the computing resource service provider (Tang col 1 lines 55-67).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell-Ganapathi-Martin as applied to claim 1 above, and further in view of Kumar (US 2020/0014704 A1).
Regarding Claim 14

Campbell-Ganapathi-Martin does not teach:

The method of claim 1, further comprising: updating a record of connections to the server with the new capacity



Kumar teaches:

The method of claim 1, further comprising: updating a record of connections to the server with the new capacity (¶40 the server capacity data structure 320 can be updated (e.g., by the server tracking component 310) with the new capacity computed) 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Campbell-Ganapathi-Martin in light of Kumar in order to obtain available capacity information for respective ones of servers based on loading information obtained from the respective ones of the servers, and assigning, by the device, a task to a selected server of the servers based on the available capacity information for the 
respective ones of the servers (Kumar ¶5).






















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445